Citation Nr: 0301653	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
psychoneurosis, hypochondriasis, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating action of 
the RO which denied the veteran's claim for increase.  A 
notice of disagreement was received in June 199 and the RO 
issued a statement of the case in January 2000.  The veteran 
perfected his appeal with the submission of a substantive 
appeal in February 2000. 

The veteran's appeal initially included additional issues, 
and the Board issued a decision on those issues in May 2002.  
At that time, the Board determined that additional 
development on above-referenced issue was required, and 
remanded the matter to the RO for that purpose.  That 
development has been completed; however, as the denial of the 
claim was continued, the case has been returned for further 
appellate consideration.  

During a September 2001 hearing, the veteran's representative 
noted that the veteran had filed a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) in January 2001, 
but that it did not appear that the RO had acted on that 
claim.  That matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's psychoneurosis, hypochondriasis is 
manifested, primarily, by feelings of anxiety, occasional 
depression and minor sleep disturbance; these symptoms 
reflect occupational and social impairment with decreased 
work efficiency only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for 
psychoneurosis, hypochondriasis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9425 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the April 1999 rating action and January 2000 
statement of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., Board letters of August and 
September 2002) have been afforded opportunities to submit 
such information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a November 2002 letter 
to the veteran, the Board notified him of the evidence 
obtained pursuant to 38 C.F.R. § 19.9(a)(2) (2002) and 
afforded him the opportunity to provide additional evidence 
or argument.  The veteran responded later that month that he 
had not further evidence or argument to submit.  Hence, the 
duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at a 
personal hearing before the undersigned Member of the Board.  
The veteran has submitted medical evidence in support of his 
claim, and the RO has undertaken reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded several VA examinations during the course of the 
appeal.  Regarding the veteran's contention that such 
examinations have not been adequate, the record reflects that 
the examiners have based their findings on interviews and 
examinations of the veteran, and that each report includes 
the rationale for the findings reported.  As such, the Board 
finds such examinations adequate for rating purposes.  
Further, pursuant to 38 C.F.R. § 19.9(a)(2), the Board 
obtained medical records from treating physicians or 
providers whom the veteran had identified and provided signed 
authorization and provided the veteran notice of all evidence 
obtained.  Significantly, neither the veteran nor his 
representative has identified, and the record does not other 
indicate, any additional, existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  


Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Background

In a December 1946 rating action, service connection was 
granted and a noncompensable rating assigned for 
psychoneurosis, mixed type, effective from June 1943.  In 
November 1996, the RO increased the rating to the current 
level of 10 percent, effective from March 19, 1993, and 
characterized the veteran's service-connected psychiatric 
disability as psychoneurosis, hypochondriasis.  

The veteran initiated the current claim for increase in May 
1997.

The veteran was afforded a VA mental examination in March 
1999.  The examiner noted that the claims folder was 
reviewed, although the record did not include any psychiatric 
records; the most recent record was the report of an August 
1996 VA psychiatric examination.  The veteran reported that 
he had not had any psychiatric hospitalizations or outpatient 
care.  His current complaints included a worsening of his 
sleep pattern and difficulty with "frustration."  The 
veteran also complained of becoming increasingly irritable.  
Despite his problems, the veteran reported that he still did 
not seek any form of psychological or psychiatric treatment.  

On mental status examination, the veteran was noted to be 
fully alert and oriented.  He related well to the examiner, 
was cooperative with all examination questions and maintained 
good eye contact.  The examiner noted a normal range and 
intensity of affective process.  The veteran's affect was 
stable and appropriate; his presentation matched his self-
reported mood.  The examiner noted no abnormalities of 
thought processes and the veteran's rate, flow, coherence, 
logic and associations were all within normal limits.  The 
veteran reported no difficulty with impairment of thought 
processes or communication.  He had no delusions, 
hallucinations or other persistent form of psychotic 
symptomatology.  He had no history of inappropriate behavior.  
He also had no suicidal or homicidal ideations.  He showed 
the ability to maintain personal hygiene and other basic 
activities of daily living.  The examiner further noted that 
the veteran showed no signs or symptoms of obsessive or 
ritualistic behavior.  He had no symptoms of panic attacks, 
or of actual major depressive disorder.  The veteran did have 
a dysphoric mood on occasion.  The examiner offered a 
diagnosis of hypochondriasis with poor insight and assigned a 
Global Assessment of Functioning (GAF) score of 
"approximately" 70.  

The veteran was afforded another VA examination in July 1999 
at which time the veteran related the history of his 
psychiatric disability.  On examination, the veteran was 
noted to be alert and oriented and able to relate during the 
interview process.  His overall affective presentation was 
considered appropriate in range but reflective of anger 
toward VA in not fully appreciating his condition as he 
perceives it.  The veteran reported feeling periodically 
depressed and generally dysphoric when thinking about his 
dealings with VA.  The examiner commented that it did not 
appear that the veteran's depression or anxiety necessarily 
reaches clinical significance to formally diagnose a 
depressive or anxiety disorder.  There was no evidence of 
delusions, hallucinations, obsessive or ritualistic 
tendencies, panic attacks or limited impulse control.  The 
veteran's thought processes generally were goal-directed.  

The examiner offered a diagnosis of hypochondriasis with poor 
insight and assigned a GAF score of 65.  Finally, the 
examiner observed that the veteran had expressed 
dissatisfaction with prior VA examinations and providers and 
thus questioned the veteran about his perceptions of the 
current evaluation.  The veteran responded that this examiner 
had "asked the right questions."  

The veteran presented to an October 2001 VA mental 
examination by the same examiner who conducted the March 1999 
VA examination.  In his report, the examiner noted numerous 
letters written by the veteran in which he contends that 
there is a misconception on the part of VA regarding his 
medical and psychiatric condition.  The veteran was noted to 
be upset with the label of "neurosis" and 
"hypochondriasis."  The veteran reportedly continued to 
experience psychiatric symptoms, primarily in the form of 
anxiety and sustained anger.  

On mental status examination, the veteran was noted to be 
alert and oriented and related well to the examiner.  The 
veteran showed a full range of affect and was noted to be 
more stable in the current interview than previously.  His 
thought processes showed a normal rate of flow, with good 
coherence and normal logic.  The examiner noted no loose 
associations.  The examiner noted no significant impairment 
of thought processes or communication.  The veteran had no 
delusions or hallucinations and no inappropriate behavior was 
noted.  The veteran admitted to symptoms of anxiety, but 
denied actual panic attacks per se.  The veteran reported 
that most of his difficulties with depression were in the 
past and that currently he only feels anxiety.  He showed no 
difficulty with impaired impulse control.  

The examiner offered a diagnosis of generalized anxiety 
disorder and noted that the general term "psychoneurosis" 
was simply an older way of stating generalized anxiety 
disorder.  The examiner assigned a GAF score of 
"approximately" 70 because the veteran continues to have 
difficulty with symptoms.  

In numerous written statements and testimony during the 
September 2001 hearing, the veteran has expressed 
disagreement with the ratings historically assigned for his 
service-connected psychiatric disability.  He has repeatedly 
expressed dissatisfaction with the quality of the VA 
examinations afforded him during the course of the appeal and 
argued that his real problem is a back disability not 
"nerves" as claimed by VA.  

II.  Analysis

The veteran contends that his service-connected psychiatric 
disorder is more severe than the current rating indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's psychoneurosis, hypochondriasis is currently 
rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9425.  Under the general 
rating formula for rating mental disorders, a 10 percent 
rating is assigned in cases where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.   

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Based on a review of the evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 10 percent for psychoneurosis, 
hypochondriasis, are not met.  

The reports of three VA examinations conducted during the 
course of this appeal noted the veteran's complaints of 
depression, anxiety and sleep disturbances.  During the 
October 2001 examination, the veteran reported that he no 
longer suffered depression, but continued to feel anxiety.  
The evidence of record indicates thus, that the veteran's 
psychiatric symptoms primarily consist of anxiety, depression 
and minor sleep disturbance, although the depression seems to 
have abated.  There simply is no evidence of either short- or 
long-term memory loss or panic attacks (the latter of which 
specifically was denied during the most recent, October 2001 
examination), and no evidence of suspiciousness, all of which 
are required for at least the next higher, 30 percent 
evaluation.  Further, no other significant symptoms have been 
shown.  The veteran has denied experiencing any delusions or 
hallucinations, and has demonstrated no inappropriate 
behavior, or impairment of thought processes, speech or 
impulse control.   

Consistent with the above-referenced symptoms, the following 
GAF scores have been assigned:  70, in March 1999; 65, in 
July 1999; and 70 in October 2001.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF 
score of 61 to 70 suggests that psychiatric disability is 
manifested by some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  Thus, the 
GAF scores assessed during the course of the appeal are 
considered reflective of mild impairment and the other facts 
of record are consistent with those scores.  

On the basis of the foregoing, the Board finds that the 
extent and severity of the anxiety and any depression 
suffered by the veteran-which suggest no more than 
occupational and social impairment with decreased work 
efficiency only during periods of significant stress-are 
more characteristic of the criteria for the 10 percent 
rating.  As the veteran's psychiatric disability does not 
meet the criteria for at least the next higher, 30 percent 
rating under Diagnostic Code 9425, it follows that the 
criteria for an even higher evaluation likewise are not met. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected psychiatric disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, the claim for a rating in excess of 10 percent 
for psychoneurosis, hypochondriasis, must be denied.  As the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An rating in excess of 10 percent for psychoneurosis, 
hypochondriasis, is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

